Title: From George Washington to Major Henry Lee, Jr., 12 July 1779
From: Washington, George
To: Lee, Henry Jr.


        
          Dr Sir,
          Head Quarters—New Windsor July 12th 1779
        
        In mine to you of the 5th—I requested you to attend to the movements of the enemy on the river below and for this purpose to engage the country people as look outs along the River—I would wish you to have such persons on whose fidelity and vigilance you can rely stationed at different places as low as fort Lee, that we may have the earliest intelligence of any collection of vessels or boats or embarkation of troops on the opposite side. The enemy are now manœuvring to the Eastward—it may be to divert a part of our force that way—then to make a rapid movement back embark—and proceed up to the forts—We must give a certain degree of protection and cover to the country, which will occasion a detachment of our force; and this makes it the more essential that we should be upon our watch this way. Your activity and care I rely upon. I am Dr Sir Your obedt servant.
      